Case 8:19-cv-02181-TPB-CPT Document 59 Filed 01/07/21 Page 1 of 5 PageID 722




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


ROBERT VALENZUELA,

      Plaintiff,
v.                                              Case No. 8:19-cv-2181-T-60CPT

AXIOM ACQUISITION
VENTURES, LLC,

      Defendant.
                                 /

        ORDER GRANTING “DEFENDANT AXIOM ACQUISITION
     VENTURES, LLC’S MOTION TO DISMISS FOR LACK OF SUBJECT
     MATTER JURISDICTION PURSUANT TO FED. R. CIV. P. 12(B)(1)”

      This matter is before the Court on “Defendant Axiom Acquisition Ventures,

LLC’s Motion to Dismiss for Lack of Subject Matter Jurisdiction Pursuant to Fed. R.

Civ. P. 12(b)(1),” filed by counsel on December 1, 2020. (Doc. 55). On December 15,

2020, Plaintiff Robert Valenzuela filed a response in opposition to the motion. (Doc.

56). After reviewing the motion, response, court file, and the record, the Court finds

as follows:

                                     Background

      The facts are largely undisputed. Plaintiff purportedly took out a personal

loan with Cross River Bank to fund the purchase of personal and household goods

and services. After Plaintiff allegedly defaulted on his payments, Cross River Bank

sold the consumer debt to Defendant Axiom Acquisition Ventures, LLC. On July




                                      Page 1 of 5
Case 8:19-cv-02181-TPB-CPT Document 59 Filed 01/07/21 Page 2 of 5 PageID 723




22, 2019, Defendant sent a letter to Plaintiff related to this consumer debt, which

serves as the basis for this lawsuit.


                                   Legal Standard

       “Questions of subject matter jurisdiction may be raised at any time.”

Nicklaw v. Citimortgage, Inc., 839 F.3d 998, 1001 (11th Cir. 2016). Under Rule

12(b)(1), the party invoking federal jurisdiction bears the burden to establish the

district court’s subject matter jurisdiction. See, e.g., Thompson v. McHugh, 388 F.

App’x 870, 872 (11th Cir. 2010). A party may attack subject matter jurisdiction

through a facial attack or a factual attack. Scarfo v. Ginsberg, 175 F.3d 957, 960

(11th Cir. 1999) (citing Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)).

“Facial attacks . . . ‘require the court merely to look and see if the plaintiff has

sufficiently alleged a basis of subject matter jurisdiction, and the allegations in

[plaintiff’s] complaint are taken as true for the purposes of the motion.’” Id.

(quoting Lawrence, 919 F.2d at 1529). Alternatively, “[f]actual attacks challenge

‘the existence of subject matter jurisdiction in fact, irrespective of the pleadings,

and matters outside of the pleadings, such as testimony and affidavits, are

considered.’” Id. (quoting Lawrence, 919 F.2d at 1529). Because Defendant

presents a facial attack, the Court simply examines the complaint to determine

whether Plaintiff has sufficiently alleged a basis of subject matter jurisdiction,

accepting the allegations of the complaint as true. See, e.g., Mraz v. I.C. Systems,

Inc., No. 2:18-cv-254-FtM-38NPM, 2020 WL 5876947, at *1 (M.D. Fla. Oct. 2, 2020).




                                        Page 2 of 5
Case 8:19-cv-02181-TPB-CPT Document 59 Filed 01/07/21 Page 3 of 5 PageID 724




                                       Analysis

      In its motion, Defendant argues that Plaintiff is unable to establish the

requisite standing to maintain this action, citing to Trichell v. Midland Credit

Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020). Article III grants the federal courts the

judicial power to resolve actual cases or controversies. U.S. Const. art. III §§ 1-2;

see also Trichell, 964 F.3d at 996 (“No principle is more fundamental to the

judiciary’s proper role in our system of government than the constitutional

limitation of federal-court jurisdiction to actual cases or controversies.”). A plaintiff

therefore possesses constitutional standing to maintain a suit only where he has

suffered some injury in fact caused by the defendant, and “it must be likely, as

opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992) (internal quotation

omitted). To meet this requirement, a plaintiff must “present ‘specific, concrete

facts’ showing that the challenged conduct will result in a ‘demonstrable,

particularized injury’ to the plaintiff.” Miccosukee Tribe of Indians v. Florida State

Athletic Comm’n, 226 F.3d 1226, 1229 (11th Cir. 2000) (quoting Cone Corp. v. Fla.

Dep’t of Transp., 921 F.2d 1190, 1204 (11th Cir. 1991)).

      Over time, the injury-in-fact requirement has been clarified and refined. See,

e.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549-50 (2016); Nicklaw, 839 F.3d at

1002. A plaintiff cannot demonstrate injury-in-fact whenever Congress has granted

a statutory right and authorized suit; rather, a plaintiff must show “a concrete

injury even in the context of a statutory violation.” Spokeo, 136 S. Ct. at 1549; see



                                        Page 3 of 5
Case 8:19-cv-02181-TPB-CPT Document 59 Filed 01/07/21 Page 4 of 5 PageID 725




also Trichell, 964 F.3d at 998; Nicklaw, 839 F.3d at 1002; Cooper v. Atl. Credit &

Fin., Inc., 822 F. App’x 951, 953 (11th Cir. 2020). Therefore, a plaintiff must plead

and ultimately prove concrete harm that is more than a “bare procedural violation.”

Id. at 953 (quoting Spokeo, 136 S. Ct. at 1549).

      In this case, Plaintiff’s allegations concerning concrete harm are lacking. He

alleges that he was “unfairly misled” by Defendant’s actions. Although Plaintiff

alleges that he “suffered concrete harm as a result of Defendant’s actions,” he does

not allege that he relied on the letter by taking any actions, such as disputing the

debt with Defendant or making a payment. Nor does he allege he suffered any

emotional distress, anxiety, loss of sleep, loss of income, loss of employment, harm

to his reputation, or any other condition resulting from receipt of the July 22, 2019,

letter. Instead, Plaintiff merely alleges that because he was “frustrated” over

Defendant’s conduct, he spoke with a law firm regarding his rights, resulting in an

expenditure of resources.

      Plaintiff’s arguments to support standing are not persuasive. It appears that

Plaintiff seeks to recover based on a representation that he believes was misleading

or unfair, but he cannot allege or prove that he relied on the representation, or that

the reliance caused him any damages. See Trichell, 964 F.3d at 998. As the

Eleventh Circuit explained, “while a recipient may take offense that a private party

has violated the [Fair Debt Collection Practices Act], that is akin to taking offense

that the government has violated other statues – an injury that is canonically

abstract as opposed to concrete.” Id. at 1000. Because Plaintiff has not sufficiently



                                       Page 4 of 5
Case 8:19-cv-02181-TPB-CPT Document 59 Filed 01/07/21 Page 5 of 5 PageID 726




established a concrete and particularized injury, the motion to dismiss is due to be

granted.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendant’s Motion to Dismiss” (Doc. 55) is hereby GRANTED.

      2. This case is DISMISSED WITHOUT PREJUDICE for lack of standing.

      3. The Clerk is directed to terminate any pending motions and deadlines,

           and thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 7th day of

January, 2021.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                        Page 5 of 5
